Title: To George Washington from Colonel Elisha Sheldon, 6 December 1779
From: Sheldon, Elisha
To: Washington, George


        
          Sir
          Stanwich [Fairfield County, Conn.] Decr 6th 1779
        
        I have the Honour to enclose to your Excellency A Return of the Officers of my Regt—Agreeable to your Excellencys permission I have nominated three young Gentlemen to serve in the Regt as entered at the foot of the enclosed Return. They are all out on the Recruiting service, and from what I have already heard I trust they will not disappoint my most sanguine Expectation.
        As Capt. Edgar of my Regt is on his way to Philadelph. must request that your Excellency would be pleased to forward the Return by him, that he may be enabled to obtain Commissions for the officers of my Regt many of whom have never recd any since their Appointments. I have the Honour to be with the Greatest Respect your Excellencys most obt Humble Servt
        
          Elisha Sheldon Colonel L. D.
        
      